Title: To John Adams from James Bowdoin, 10 August 1785
From: Bowdoin, James
To: Adams, John


          
            Sir,
            Boston Augt. 10th. 1785
          
          Your removal from the Hague to London, in the character of Plenipotentiary, gives a general & great pleasure. The abilities so successfully exerted in the Treaty of Peace, will, if any thing can, procure a happy issue to the negociations for settling a commercial Treaty with Great Britain.— Mr Higginson by this opportunity sends you a well written letter on the state & circumstances of our Trade.— May you succeed as happily in the latter Treaty as in the former.
          In our transactions with foreigners, especially british, it is necessary they should be made sensible, we have a spirit of resentment; & that it will be shewn when occasions offer.
          The british Frigate Mercury, commanded by Capt Stanhope, arrived here the 12th. of July. For his coming here no reason can be assigned, unless to seek an opportunity to affront the Government. There are circumstances, that indicate such a design: but the unequivocal & direct insult upon it will appear by several letters, which passed between him & me: a Copy of which with a Letter of mine to our delegates in Congress on the subject, was sent to them by the last Post. It is apprehended, that Congress will shew a proper spirit of resentment on this occasion; & that in that case, your Excellency will hear from them relative to it. In the mean time I have the honour to inclose to you a Copy of all those letters; which I mean for your private information, until Congress shall express their mind to you on the subject of th[em.]
          Enclosed is a Copy of a deposition of one Jesse Dunbar, which will shew the nature & occasion, of the affront given to Capt Stanhope; that it was the Act of a few individuals only, who could not restrain their resentment of the ill usage they had received from him; & that the Mob (of whom he complains) were the Persons, who interfered in his behalf & prevented those Men from hurting him— Their conduct however, is not to be justified, though a natural expression of a sense of injury.— Dunbar gave his Deposition on the assurance it would not be used to criminate himself or his Companions. Some use may be made of it to counteract Mr: Stanhope’s declarations.—
          The enclosed Memoirs, taken from a Volume of our American Academy, now printing here, may afford you half an hour’s amusement.
          Wishing you every happiness, & success in your negociations, / I have the honour to be, / Dear sir, / Your most Obedt. hb̃le Servt.
          
            James Bowdoin
          
          
            I was just now told that Capt Stanhope, on the day of his going down with his Ship to Nantasket, wch. was the 3d. Instant pm, Sent word to some Company, whom he had invited on board his Ship, that he was ordered out of the harbour, & therefore could not See them.— What were his motives for this declaration I do not know: but I must inform you, it is wholly a falsehood.
          
        